Filed 2/10/22 In re M.M. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE

In re M.M., a Person Coming                                   B312504
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No.
AND FAMILY SERVICES,                                          21CCJP00379

       Plaintiff and Respondent,

       v.

J.L. et al.,

       Defendants and Appellants.

      APPEALS from orders of the Superior Court of Los Angeles
County, Mary E. Kelly, Judge. Affirmed.
      Julie E. Braden, under appointment by the Court of
Appeal, for Defendant and Appellant J.L.
      Jack A. Love, under appointment by the Court of Appeal,
for Defendant and Appellant G.M.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Aileen Wong, Deputy County Counsel,
for Plaintiff and Respondent.

                        INTRODUCTION

      G.M. (father) and J.L. (mother) appeal from an order
finding dependency jurisdiction under Welfare & Institutions
Code section 300, subdivisions (a) and (b), over their 18-month-
old daughter (the minor).1 Father also challenges the order
removing the minor from his custody.
      Substantial evidence supports the court’s jurisdictional
finding on the basis of domestic violence between father and
mother. The incident that brought the family to the attention of
the Department of Children and Family Services (Department)
was a confrontation between the parents in which father threw a
large object against the wall, punched a wall, pinned mother up
against a wall, and then slapped her in the face—all while
mother was holding their infant daughter. That incident, as well
as evidence that prior instances of domestic violence had occurred
between mother and father, support the court’s adjudication and
removal orders. Accordingly, we affirm.

        FACTS AND PROCEDURAL BACKGROUND

      Mother and father live together and have one child together
(the minor). When the family first came to the attention of the
Department the minor was six months old.




1 Allundesignated statutory references are to the Welfare and
Institutions Code.




                                  2
       The Department received multiple referrals about a
domestic violence incident that took place between mother and
father on January 3, 2021. On that day, father left the family
home for approximately one hour to pick up food. Mother stayed
at home with the minor. While father was gone, mother (who is a
recovering alcoholic) drank six ounces of wine. Mother disclosed
her alcohol consumption to father when he returned, and he
became upset. Father kicked or threw the minor’s plastic walker
toward a wall, pushed mother toward the wall, and slapped
mother in the face with his hand. Mother was holding the minor
during the confrontation.
       The following day, law enforcement received a request for a
wellness check for mother from mother’s adult daughter who
lives in another state. Officers arrived at the family home and
arrested father for physically assaulting mother. Mother told
officers that father had been very angry and had screamed at her,
pushed her, and hit her in the face. Although mother showed no
signs of intoxication, she was “acting bizarre” and said she had
ingested some psychotropic medications prescribed to her to treat
depression. Mother was transported to the hospital and a friend
of mother’s was called to care for the minor. Mother’s adult
daughter subsequently assumed the minor’s care.
       During an interview with a Department social worker,
mother denied that father slapped or hit her and instead stated
that father was attempting to grab the minor from mother’s arms
and “his hand accidentally brushed against her and the draw
string of her hoodie hit her in the face.” Mother admitted that
father threw the walker against the wall and said that father
punched a wall after mother refused to give the minor to him.
Although mother denied prior instances of domestic violence,




                                3
mother’s adult daughter stated that previous incidents of
domestic violence had occurred between mother and father.
Specifically, she said mother told her in the past that father “hits,
pushes and hold[s] onto her when he gets upset with her.” She
also confirmed that mother has a long history of alcohol abuse.
      For his part, father denied hitting mother and forcibly
taking the minor from mother. He said he was upset that mother
was drinking and threw the walker at the wall, away from
mother and the minor. He also hit the wall in the hallway several
times but did not hit the wall hard and the social worker
observed that the wall was undamaged. Father said that when he
took the minor from mother’s arm, the zipper on mother’s hoodie
hit her in the face but mother was uninjured. He denied any prior
incidents of domestic violence in which he was the aggressor but
stated that “mother does get aggressive when she drinks and she
has assaulted him in the past.”
      Mother agreed to enroll in a residential treatment program
to address alcohol abuse. She had previously completed three
outpatient programs and had completed a residential treatment
program in 2019, after which she had been sober until November
2020. She entered a 90-day residential program on
January 15, 2021 and took custody of the minor at the facility on
January 20, 2021. The minor was subsequently detained from
both parents and placed with the paternal grandmother.
      The Department filed a petition under section 300,
subdivisions (a) and (b), on January 26, 2021. The petition
included identical counts (count a-1 and count b-1) under
subdivisions (a) and (b) relating to the domestic violence incident
on January 3, 2021. The petition set forth two additional counts
under section 300, subdivision (b). Count b-2 related to mother’s




                                 4
alcohol abuse and resultant inability to care for the minor, who
was then seven months old. Count b-3 related to mother’s
“history of mental and emotional problems, including depression
and anxiety[.]”
       At the detention hearing on January 29, 2021, the court
found a prima facie case for dependency jurisdiction existed and
ordered temporary placement and custody vested in the
Department. The court ordered the minor placed with mother,
conditioned on mother’s participation in the residential
rehabilitation program and testing negative for all substances.
The court further ordered monitored visitation for father three
times weekly for three hours, with discretion to liberalize to
unmonitored, overnight, and weekend visitation.
       The Department submitted a jurisdiction and disposition
report on April 6, 2021. At that time, mother had successfully
completed the first residential program and had moved to a sober
living house with the minor. Mother was actively participating in
the rehabilitation program, had been testing negative for all
substances, and was attentive to the minor. No problems were
noted. Father had enrolled in and was attending parenting and
anger management classes.2 Mother and father denied all counts
in the dependency petition and continued to deny a history of
domestic violence.




2 The District Attorney’s office dropped the assault charge due to “lack
of sufficient evidence.”




                                   5
       The court conducted the adjudication hearing on
April 26, 2021, and sustained the following jurisdictional
allegation under section 300, subdivisions (a) and (b):
       Counts a-1, b-1: “[Mother and father] have a history of
engaging in violent altercations in the presence of the child. On
[01/03/2021], the father pushed the mother while the mother was
holding the child and restrained the mother against a wall. The
father struck the mother’s face. On prior occasions, the father has
struck, pushed, and restrained the mother. The mother failed to
protect the child in that the mother allowed the father to reside
in the child’s home and have unlimited access to the child. Such
violent conduct by the father against the mother and the mother’s
failure to protect the child, endangers the child’s physical health
and safety, creates a detrimental home environment, and places
the child at risk of serious physical harm, damage, danger, and
failure to protect.”
       The court sustained an additional allegation under section
300, subdivision (b):
       Count b-2: “[Mother] has a history of substance abuse and
is a current abuser of alcohol, which renders the mother
incapable of providing regular care for the child. On prior
occasions, the mother was under the influence of alcohol, while
the child was in the mother’s care and supervision. The child is of
such a young and tender age as to require constant care and
supervision[.]”
       The court dismissed count b-3, which related to mother’s
mental health.
       As to disposition, the court removed the minor from father
and ordered the minor placed with mother under the
Department’s supervision. Mother’s case plan required a full drug




                                6
and alcohol recovery program with aftercare, random weekly
drug and alcohol testing, and participation in a 12-step program.
Mother was also required to reside in a residential locked
treatment facility for 90 days and attend individual counseling to
address case issues including domestic violence. Father’s case
plan required him to participate in a 26-week domestic violence
course and to participate in individual counseling. The court
ordered monitored visitation for father, three times weekly for
three hours or, if in-person visitation was not possible due to
restrictions relating to the Covid-19 pandemic, father could visit
with the minor virtually for 20 minutes daily.
      Both father and mother appeal.

                          DISCUSSION

      Father contends that the jurisdictional findings under
section 300, subdivisions (a) and (b), are not supported by
substantial evidence. Mother joins in those arguments. Further,
father argues the court erred in removing the minor from his
custody. We conclude the court’s finding of dependency
jurisdiction based on domestic violence (count b-1) is supported
by substantial evidence. The court’s findings on that point also
support its order removing the minor from father’s custody.
1.    Standard of Review
      “ ‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. … “[W]e draw all reasonable inferences from the
evidence to support the findings and orders of the dependency
court; we review the record in the light most favorable to the
court’s determinations; and we note that issues of fact and




                                 7
credibility are the province of the trial court.” [Citation.] “We do
not reweigh the evidence or exercise independent judgment, but
merely determine if there are sufficient facts to support the
findings of the trial court. [Citations.] ‘ “[T]he [appellate] court
must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial
evidence ... such that a reasonable trier of fact could find [that the
order is appropriate].” ’ ” ’ ” (In re I.J. (2013) 56 Cal.4th 766, 773.)
Substantial evidence is “ ‘evidence which is reasonable, credible,
and of solid value[.]’ ” (In re I.C. (2018) 4 Cal.5th 869, 892.)
Finally, and with respect to the court’s removal order, which
requires proof of substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the
minors by clear and convincing evidence (§ 361, subd. (c)), we
“must determine whether the record, viewed as a whole, contains
substantial evidence from which a reasonable trier of fact could
have made the finding of high probability demanded by this
standard of proof.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1005.)
2.    Substantial evidence supports the court’s
      jurisdictional finding under section 300,
      subdivision (b), based on domestic violence.
      Father contends none of the jurisdictional findings under
section 300 are supported by substantial evidence. We conclude
the court’s finding of dependency jurisdiction under section 300,
subdivision (b), based on domestic violence is supported by
substantial evidence.3


3Because we affirm the jurisdiction finding and removal order on the
basis of domestic violence, we do not address the parties’ challenges to




                                   8
      2.1.   Legal Principles
       Under section 300, subdivision (a), a juvenile court may
exercise dependency jurisdiction if the “ ‘child has suffered, or
there is a substantial risk that the child will suffer, serious
physical harm or illness, as a result of the failure or inability of
his or her parent … to adequately supervise or protect the
child … .’ ” (See In re E.E. (2020) 49 Cal.App.5th 195, 205.)
“Although section 300 generally requires proof the child is subject
to the defined risk of harm at the time of the jurisdiction hearing
[citations], the court need not wait until a child is seriously
abused or injured to assume jurisdiction and take steps necessary
to protect the child [citation]. The court may consider past events
in deciding whether a child presently needs the court’s protection.
[Citation.] A parent’s ‘ “[p]ast conduct may be probative of
current conditions” if there is reason to believe that the conduct
will continue.’ [Citation.]” (In re Christopher R. (2014) 225
Cal.App.4th 1210, 1215–1216.)



the alternative bases for jurisdiction. (See, e.g., In re I.A. (2011) 201
Cal.App.4th 1484, 1492 [noting that “an appellate court may decline to
address the evidentiary support for any remaining jurisdictional
findings once a single finding has been found to be supported by the
evidence”].) Although mother expressly challenges the court’s domestic
violence finding under section 300, subdivision (a), she “acknowledges
family violence in the child’s household, like that alleged in the instant
case, may have supported a finding pursuant to subdivision (b)(1) of
section 300[.]” That is, unlike the parent in In re Drake (2012) 211
Cal.App.4th 754, 764, mother would still be an “offending parent” even
if we reversed the court’s alternative bases for jurisdiction. Further,
although mother contends she will be prejudiced unless we reach the
merits of her challenge to the court’s finding under section 300,
subdivision (a), the potential adverse consequences mother cites are
speculative.




                                    9
       Domestic violence is a valid basis for the assertion of
dependency jurisdiction over a child. “Domestic violence is always
a serious concern, and any propensity to it is certainly highly
relevant as regards children’s welfare.” (Guardianship of
Simpson (1998) 67 Cal.App.4th 914, 938.) Where, as here, the
children have not suffered serious physical harm or illness as a
result of domestic violence, the jurisdictional allegation must be
supported by evidence that the violence is ongoing, and the
children are at substantial risk of such harm at the time of the
jurisdiction finding. (See In re Daisy H. (2011) 192 Cal.App.4th
713, 717; In re Heather A. (1996) 52 Cal.App.4th 183, 194–195.)
       Our courts have all too frequently explained the
relationship between section 300, subdivision (b), and domestic
violence: “ ‘[D]omestic violence in the same household where
children are living … is a failure to protect [the children] from the
substantial risk of encountering the violence and suffering
serious physical harm or illness from it.’ [Citation.] Children can
be ‘put in a position of physical danger from [spousal] violence’
because, ‘for example, they could wander into the room where it
was occurring and be accidentally hit by a thrown object, by a
fist, arm, foot or leg … .’ [Citation.] [¶] ‘Both common sense and
expert opinion indicate spousal abuse is detrimental to children.’
(In re Benjamin D. (1991) 227 Cal.App.3d 1464, 1470, fn. 5; see
In re Sylvia R. (1997) 55 Cal.App.4th 559, 562; Fields, The Impact
of Spouse Abuse on Children and Its Relevance in Custody and
Visitation Decisions in New York State (1994) 3 Cornell J.L. &
Pub. Pol’y 221, 228 [‘Studies show that violence by one parent
against another harms children even if they do not witness it.’];
Cahn, Civil Images of Battered Women: The Impact of Domestic
Violence on Child Custody Decisions (1991) 44 Vand. L.Rev. 1041,




                                 10
1055–1056 [‘First, children of these relationships appear more
likely to experience physical harm from both parents than
children of relationships without woman abuse. Second, even if
they are not physically harmed, children suffer enormously from
simply witnessing the violence between their parents. … [¶]
Third, children of abusive fathers are likely to be physically
abused themselves.’ (Fns. omitted.)].)” (In re E.B. (2010) 184
Cal.App.4th 568, 576, disapproved on an unrelated point in
Conservatorship of O.B., supra, 9 Cal.5th at p. 1010, fn. 7.)
       Finally, our courts have frequently observed that “ ‘[p]ast
violent behavior in a relationship is “the best predictor of future
violence.” Studies demonstrate that once violence occurs in a
relationship, the use of force will reoccur in 63% of those
relationships. … Even if a batterer moves on to another
relationship, he will continue to use physical force as a means of
controlling his new partner.’ (Comment, Beating Again and
Again and Again: Why Washington Needs a New Rule of Evidence
Admitting Prior Acts of Domestic Violence (2000) 75 Wash. L.Rev.
973, 977–978, fns. omitted.)” (In re E.B., supra, 184 Cal.App.4th
at p. 576; In re R.C. (2012) 210 Cal.App.4th 930, 941–942.)
      2.2.   Analysis
      The parents contend no substantial evidence supports the
court’s jurisdiction finding based on domestic violence. We
disagree.
      As noted, the minor was not injured during the incident on
January 3, 2021. Accordingly, to support jurisdiction under
section 300, subdivision (b), the court had to find that the minor
was at substantial risk of serious physical harm. Several factors
support the court’s decision. First, notwithstanding the parents’
repeated denials, there was evidence that past incidents of




                                11
domestic violence had occurred. Specifically, mother’s adult
daughter told a Department social worker that mother told her in
the past that father “hits, pushes and hold[s] onto her when he
gets upset with her.” Thus, the incident on January 3 was not an
isolated incident but was rather part of a pattern of domestic
violence which, as we have said, may be a harbinger of future
violence in the home.
      Second, as discussed, the January 3 incident between
father and mother occurred while mother was holding the minor
in her arms and thereby placed the minor directly in harm’s way.
Such conduct, particularly involving an infant, could easily have
injured the child. The parents attempt to sidestep this issue by
asserting that they “did not agree father intentionally slapped
mother’s face at the end of the incident.” In doing so, the parents
invite us to depart from the substantial evidence standard of
review which, as we have said, requires us to consider whether
there is any substantial evidence, contradicted or uncontradicted,
to support the court’s decision. (See, e.g., In re R.T. (2017) 3
Cal.5th 622, 633.) Mother’s statement to law enforcement, in
which she said that father slapped her in the face, is sufficient to
support the court’s domestic violence finding.
      Third, the court observed that the parents appeared to
minimize the seriousness of the domestic violence incident,
noting that such minimization is a cause for concern because
“[o]ne cannot correct a problem one fails to acknowledge.” (In re
Gabriel K. (2012) 203 Cal.App.4th 188, 197.) The parents respond
that their commitment to participate in programs such as
parenting and domestic violence courses will ensure that no
further incidents of domestic violence will occur and
demonstrates that they are not in denial about the seriousness of




                                12
the incident. Certainly, a parent’s willing participation in the
court’s case plan is a positive sign. But real change takes time.
The court did not err in concluding that the parents’ efforts had
not yet ripened into real change. (Cf. In re Kimberly F. (1997) 56
Cal.App.4th 519, 531, fn. 9 [“It is the nature of addiction that one
must be ‘clean’ for a much longer period than 120 days to show
real reform”]; In re Cliffton B. (2000) 81 Cal.App.4th 415, 423–
424 [200 days of sobriety not enough to demonstrate changed
circumstances].)
3.    Substantial evidence supports the removal order.
       Father also argues the court erred in removing the minor
from his custody. We disagree.
       Removing a child from a parent’s custody is a matter of last
resort. Accordingly, section 361, subdivision (c), limits “ ‘the
court’s authority to restrict a parent’s rights following the
exercise of dependency jurisdiction.’ ” (In re S.R. (2020) 48
Cal.App.5th 204, 218–219.) The provision states in pertinent
part: “A dependent child shall not be taken from the physical
custody of his or her parents … with whom the child resides at
the time the petition was initiated, unless the juvenile court finds
clear and convincing evidence of any of the following
circumstances[:] … [¶] (1) There is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor [was] returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s … physical custody. …” (§ 361,
subd. (c)(1).) As noted, we “must determine whether the record,
viewed as a whole, contains substantial evidence from which a
reasonable trier of fact could have made the finding of high




                                 13
probability demanded by this standard of proof.”
(Conservatorship of O.B., supra, 9 Cal.5th at p. 1005.)
       “A removal order is proper if it is based on proof of
(1) parental inability to provide proper care for the minor[s] and
(2) potential detriment to the minor[s] if [they] remain[ ] with the
parent. [Citation.] The parent need not be dangerous and the
minor need not have been harmed before removal is appropriate.
The focus of the statute is on averting harm to the child.” (In re
T.W. (2013) 214 Cal.App.4th 1154, 1163.) The juvenile court may
consider the parent’s past conduct as well as the present
circumstances. (See, e.g., In re John M. (2012) 212 Cal.App.4th
1117, 1126.)
       As discussed ante, father was the aggressor in the domestic
violence incident on January 3, 2021. Mother also stated that
father was prone to “fits of rage.” Father’s conduct on
January 3, 2021—when he pushed mother against the wall and
slapped her in the face while she was holding the infant—
demonstrates that he can be volatile and aggressive, even where
such actions directly endanger the minor. And the fact that the
minor is an infant only intensifies the concern that violent
conduct in her proximity could result in serious injury to her.
       Father suggests that less intrusive alternatives exist and
therefore the court should not have removed the minor from his
custody. For example, father notes that he was “cooperating with
the Department, he was already established in programs, and he
was willing to continue in any additional programs,” and
therefore conditioning custody on continued compliance with
those programs was an available alternative to removal.
Similarly, father contends “there could have been an order for
unannounced home inspections by the social worker and [the




                                14
minor’s] attorney.” None of these measures, however, could
prevent injury to the minor that might result from a sudden,
violent outburst.
      Father analogizes the present case to In re Basilio T. (1992)
4 Cal.App.4th 155, a case in which the court of appeal reversed a
removal order for lack of substantial evidence. There, after
affirming the jurisdictional findings removing two young children
from parents Basilio and Marianne, the court emphasized the
heightened burden of proof at the dispositional stage and
summarized the scant evidence offered by the agency as follows:
“the September 6, 1990, and October 16, 1990, incidents[4]; the
couple’s previous history of involvement with child protective
services and violence; reports by neighbors of Marianne
screaming at the minors and hitting them; and the social
worker’s interviews with the minors, who said they observed
Marianne and Basilio fighting. We have already remarked on the
skimpy nature of the information in the social study report
concerning the couple’s previous history of violence. We also note
the reports by the complaining neighbors were at least double
hearsay and contradicted by a live witness, whom the trial court
explicitly found credible. While [one child] was found not


4 Little evidence is given about the two incidents. The court stated only
that on September 6, 1990, “police were called to investigate a report of
an assault with a knife involving Marianne and Basilio. Marianne
decided not to press charges.” As for the other incident, Marianne told
officers that “Basilio had struck her and forced her out of their home.
According to the police report, police found Marianne outside the
apartment naked; however, a neighbor testified that Marianne was
wearing clothes and Basilio testified she was wearing a robe.” Again,
Marianne declined to press charges. (In re Basilio T., supra, 4
Cal.App.4th at p. 160.)




                                   15
qualified to testify, [the other child] basically recanted much of
what he told the social worker. That leaves the two incidents of
domestic violence in which the police were called. While these
incidents presumably occurred in or near the minors’ presence, it
is significant that neither incident directly affected either minor
physically, i.e., the adults were fighting with each other and not
directing their anger at the minors or abusing them. In fact, no
evidence whatsoever was presented that the minors were harmed
physically during the incidents that led to this proceeding. In
sum, we find there was not substantial evidence to uphold a
finding under section 361, subdivision (b)(1), under the requisite
clear and convincing standard.” (Id. at pp. 170–171.) The court
stated further that in light of the evidence, the case was “simply
not such an extreme case to warrant removal.” (Id. at p. 171.)
       In re Basilio T. is not analogous and is therefore of no
assistance to father. In that case, the court considered two
instances of domestic violence but had little information about
the nature of the incidents because Marianne elected not to press
charges. In the present case, however, there is substantial
evidence that father threw or kicked the minor’s walker against a
wall, punched a wall, pushed mother against the wall, and
slapped her in the face—all while mother was holding the minor
in her arms. Further, and unlike In re Basilio T., where it was
unknown whether the children were near the parents while they
were fighting, here the parents admit that mother was holding
the minor in her arms during the January 3 incident and that the
minor began to cry as the situation escalated. Father also notes
that the court in In re Basilio T. emphasized that the children did
not suffer any physical harm during the parents’ fighting. But as
we have said, actual harm to a child is not necessary if there is a




                                16
substantial risk of serious harm in the future, as there is in the
present case.5
      In sum, and for the reasons stated, substantial evidence
supports the court’s removal order.

                           DISPOSITION

       The adjudication and disposition orders are affirmed.



    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                LAVIN, Acting P. J.
WE CONCUR:



       EGERTON, J.



       LIPNER, J.*




5For this reason, father’s citation to In re Heather A., supra, 52
Cal.App.4th 183, is also unavailing.
* Judge of the Los Angeles Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.




                                   17